Citation Nr: 9911103	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  He served in Vietnam and his decorations include the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
Civil Actions Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  


REMAND

The veteran contends that service connection is warranted for 
PTSD.  Having reviewed the record, the Board has determined 
that further evidentiary development must be conducted prior 
to the adjudication of the claim on appeal.  

The record indicates that the veteran has been diagnosed with 
PTSD by two private psychiatrists as well as the psychologist 
with whom he is currently undergoing individual therapy.  The 
private psychologist has indicated an opinion that stress 
related to the veteran's military combat experience was 
triggered by recent traumatic events.  These "traumatic 
events" consisted of a November 1996 incident at Homestead 
Air Force Base, where the veteran was employed as a 
maintenance worker.  According to the available history as 
provided in the record, a security guard pulled a gun on the 
veteran and his partner while they performing assigned duties 
in a restricted area, after which they were searched and 
taken to a police station.  Thereafter, the veteran began to 
experience symptoms which included panic disorders, paranoia, 
depression, difficulty sleeping, isolationism, and 
nightmares.  

In statements on appeal, the veteran has described various 
stressors from the time of his military service, to include 
participating in "Rome plow missions," in which they came 
under sniper fire while clearing the jungle; running mine 
sweeps along Highway #1; participating in a search and 
destroy mission in Cambodia; and running perimeter security 
in Dong Tien.  He has indicated that he was a tank commander 
in Vietnam and their missions took them into the thick of 
fire fights, and they were always having land mines explode 
under the tank, RPG rockets exploding, and mortar fire 
ricocheting off the tank.  At the time of his February 1998 
personal hearing, the veteran testified that in February 
1970, he witnessed an incident in which approximately 10 
fellow servicemen were killed by friendly fire when a tank 
operator fired in the wrong direction, after which he picked 
up the bodies, put them in ponchos, and medivaced them out.  

The record indicates that the RO obtained information from 
the veteran regarding stressors that he experienced during 
service and that some of his service personnel records have 
been associated with the claims file.  However, the record 
does not indicate that the RO attempted to verify the 
veteran's combat service or the stressors he indicated 
through the U.S. Armed Services Center for the Research of 
Unit Records (USASCRUR). 

VA has a duty to assist the veteran in the development of 
facts which are pertinent to his claim.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The duty to assist includes attempting 
to verify the stressors which have been claimed by the 
veteran.  
Thus, the Board has decided to remand this case so that such 
an attempt can be made to verify the claimed in-service 
stressors and the veteran's participation in combat service.  

In addition, the record includes the report of an independent 
psychiatric evaluation, dated August 1997, in which the 
veteran was examined by Patricia A. Sarkar, M.D., a private 
psychiatrist.  Dr. Sarkar indicated an opinion that the 
veteran's psychiatric symptoms are directly related to 
federal employment factors (the November 1996 incident at 
Homestead Air Force Base).  She stated that there is no doubt 
that his experience in Vietnam played a part in his response 
to this incident, however, it was her opinion that the 
incident, all by itself, could have led to his post-traumatic 
stress symptoms as it was similar to his experience in 
Vietnam at the psychological level.  

On remand, therefore, the veteran will be afforded a 
psychiatric examination in order to obtain a VA opinion as to 
whether the currently manifested PTSD is related to the 
veteran's period of active military service which included 
service in Vietnam.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to provide, with the assistance 
of his representative, a detailed 
statement containing additional specific 
information regarding the events claimed 
as "stressors" during his military 
service.  The veteran should be asked to 
provide additional specific details about 
the events such as dates, places, and 
names of individuals involved in the 
events which could assist the RO in 
locating any existing information.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He should also be 
advised to submit any verifying 
information he can regarding the 
stressors he claims to have experienced 
in service, such as additional statements 
from fellow service members, and 
particularly those who served in the same 
unit with the veteran.  The veteran 
should be advised that failure to 
cooperate could result in an adverse 
decision.  

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all of the claimed stressors 
already reported by the veteran in 
previous statements and to examining 
health care professionals.  This summary 
and copies of all associated documents 
which would facilitate a search, 
including copies of the veteran's service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), formerly 
known as the Environmental Services Group 
(ESG), at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-2197.  
USASCRUR should be requested to search 
the records and provide any information 
available which might corroborate the 
veteran's alleged stressors.  The 
USASCRUR report should then be associated 
with the claims folder.  

3.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.  

4.  Thereafter, the RO should list the 
verified combat stressors, if 
appropriate, and schedule the veteran for 
an examination by a VA psychiatrist, in 
order to obtain an opinion as to whether 
the currently manifested PTSD diagnosis 
is related to the veteran's military 
service and specifically, to the combat 
stressors experienced in Vietnam.  The 
entire claims folder must be made 
available to and should be reviewed by 
the examiner prior to the examination.  
The examination report should include a 
detailed account of all psychiatric 
pathology found to be present, and a 
complete, multi-axial diagnosis should be 
provided.  The RO must specify for the 
examiner the combat stressor or stressors 
that it has determined are established by 
the record, if any, and the examiner must 
be instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  All 
necessary special studies and tests, 
including psychological testing, are to 
be accomplished if deemed necessary.  If 
there it is found that there are no 
combat stressors sufficient to cause 
PTSD, or if PTSD is related to non-combat 
or post-service stressors, that matter 
should also be specifically set forth.  
In addition, the examiner should identify 
the information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the RO should review the 
veteran's claim, and determine whether 
the claim for service connection for PTSD 
may now be allowed.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

7.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992);  Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









